DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,470,889 B2, claims 1-17 of U.S. Patent No. 9,861,490 B2, and claims 1-58 of U.S. Patent No. 8,613,775 B2.
10,470,889 B2, claims 1-17 of U.S. Patent No. 9,861,490 B2, and claims 1-58 of U.S. Patent No. 8,613,775 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-13 of U.S. Patent No. 10,470,889 B2, claims 1-17 of U.S. Patent No. 9,861,490 B2, and claims 1-58 of U.S. Patent No. 8,613,775 B2 is in effect a “species” of the “generic” invention of claims 2-21. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 2-21 of the application are anticipated by claims 1-13 of U.S. Patent No. 10,470,889 B2, claims 1-17 of U.S. Patent No. 9,861,490 B2, and claims 1-58 of U.S. Patent No. 8,613,775 B2, it is not patentably distinct from claims 1-13 of U.S. Patent No. 10,470,889 B2, claims 1-17 of U.S. Patent No. 9,861,490 B2, and claims 1-58 of U.S. Patent No. 8,613,775 B2.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 2, 9-15, 18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Tuke et al. (US 5,219,362 A; cited in Applicant’s IDS).
Referring to Figure 4 (annotated below), Tuke et al. ‘362 disclose a tibial prosthesis (2) comprising:
a distal surface (bone-facing surface or bone-contacting surface of prosthesis shown in Figure 4 or Figure 9); 
a proximal surface generally opposite the distal surface (upper surface of prosthesis, or surface opposite to bone-facing surface or bone-contacting surface of prosthesis shown in Figure 4 or Figure 9); and 
a peripheral wall (e.g., perimeter) extending between the distal and the proximal surface, the peripheral wall defining: 
an anterior edge;
a lateral periphery including: 
a lateral edge defining a substantially perpendicular tangent with respect to the anterior edge, 
an anterior-lateral corner traversing an angular sweep between the anterior edge and the lateral edge to define an anterior-lateral corner edge length, and 
a posterior-lateral corner extending away from the lateral edge and the anterior-lateral corner; and 

a medial edge defining a substantially perpendicular tangent with respect to the anterior edge, 
an anterior-medial corner traversing an angular sweep between the anterior edge and the medial edge to define an anterior-medial corner edge length that is longer than the anterior-lateral corner edge length, in which the angular sweep between the anterior edge and the medial edge is similar to the angular sweep between the anterior edge and the lateral edge (annotated Figure 4 of Tuke et al. ‘362 shows the angular sweep between the anterior edge and the medial edge as having a similar angular sweep as the angular sweep between the anterior edge and the lateral edge), and 
a posterior-medial corner extending away from the medial edge and the anterior-medial corner.
Regarding Tuke et al. ‘362, the following side-to side pair of annotated Figures 4 is provided to illustrate the claimed subject matter. The left-side annotated Figure 4 was recently reproduced using both a protractor and a compass, therefore showing radii and arc centers that are not arbitrarily drawn.

    PNG
    media_image1.png
    450
    1331
    media_image1.png
    Greyscale

Regarding “an anterior-medial corner edge length that is longer than the anterior-lateral corner edge length”:

    PNG
    media_image2.png
    196
    789
    media_image2.png
    Greyscale

Regarding “in which the angular sweep between the anterior edge and the medial edge is similar to the angular sweep between the anterior edge and the lateral edge”:

    PNG
    media_image3.png
    294
    464
    media_image3.png
    Greyscale



    PNG
    media_image1.png
    450
    1331
    media_image1.png
    Greyscale

As shown in the annotated Figures 4, Tuke et al. ‘362 teach the anterior-medial corner defines an anterior-medial corner arc defining an anterior-medial corner radius, the anterior-lateral corner defines an anterior-lateral corner arc defining an anterior-lateral corner radius, the anterior-medial corner radius different from the anterior-lateral corner radius.
Regarding claim 10, the annotated Figures 4 clearly show wherein the lateral periphery defines an arcuate anterior section between the anterior edge and the anterior-lateral corner.
Regarding claim 11, claim 12, and claim 13, annotated Figured 4 of Tuke et al. ‘362 show the lateral periphery of the lateral compartment is defined by a plurality of adjacent lateral arcs (comprising at least five adjacent lateral arcs), and the medial periphery of the medial compartment is defined by a plurality of adjacent medial arcs (comprising up to three adjacent medial arcs), wherein said plurality of adjacent lateral arcs greater in number as compared to said plurality of adjacent medial arcs. 


    PNG
    media_image1.png
    450
    1331
    media_image1.png
    Greyscale

As shown in the annotated Figures 4, Tuke et al. ‘362 teach wherein the anterior-lateral corner comprises an anterior-lateral corner arc defining an anterior- lateral corner radius, and the anterior-medial corner comprises an anterior-medial corner arc defining an anterior- medial corner radius, the anterior-medial corner radius larger than the anterior-lateral corner radius.
Regarding claim 15, Figure 9 of Tuke et al. ‘362 clearly show the bearing component on top of a tibial baseplate and therefore the tibial prosthesis comprises a tibial baseplate, the distal surface comprising a bone contacting surface and the proximal surface comprising a tibial bearing component engagement surface.
Regarding claim 18, as shown in the annotated Figures 4, Tuke et al. ‘362 teach wherein the lateral periphery is asymmetric with respect to the medial periphery about an anteroposterior axis.
Tuke et al. ‘362 teach wherein the tibial prosthesis includes a PCL cutout area generally opposite the anterior edge and between the lateral periphery and the medial periphery, and the anteroposterior axis bisects the anterior edge and bisects the PCL cutout area.
Regarding claim 21, as shown in the annotated Figures 4, Tuke et al. ‘362 teach wherein the medial periphery cooperates with the anteroposterior axis to bound a medial surface area, the lateral periphery cooperates with the anteroposterior axis to bound a lateral surface area, and the medial surface area is larger than the lateral surface area.
The annotated figures relied by the Examiner emphasized the main structural claimed features. MPEP 2121.04 and 2125 clearly indicates - Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuke et al. (US 5,219,362 A; cited in Applicant’s IDS).
The following side-to side pair of annotated Figures 4 is provided to illustrate the claimed subject matter. The left-side annotated Figure 4 was recently reproduced using both a protractor and a compass, therefore showing radii and arc centers that are not arbitrarily drawn.

    PNG
    media_image1.png
    450
    1331
    media_image1.png
    Greyscale

As shown in the annotated Figures 4, Tuke et al. ‘362 teach wherein PRELIMINARY AMENDMENTPage 4the lateral edge comprises a lateral edge arc defining a lateral edge radius, the anterior-lateral corner comprises an anterior-lateral corner arc defining an anterior-lateral corner radius, and the lateral edge radius larger than the anterior-lateral corner radius.
Tuke et al. ‘362 discloses the invention as claimed, except for particularly disclosing “and the lateral edge radius larger than the anterior-lateral corner radius by at least 42%” and “wherein the lateral edge radius is larger than the anterior- lateral corner radius by up to 142%”.  
Looking to Applicants’ specification, there is no criticality in the particular use of “and the lateral edge radius larger than the anterior-lateral corner radius by at least 42%” and “wherein the lateral edge radius is larger than the anterior- lateral corner radius by up to 142%”. The Applicants have not disclosed said ranges (e.g., percentages) as providing an advantage; used for a particular purpose; or solving a stated problem.
Said radii are considered an optimum or working range discovered by routine experimentation (e.g., based on the age of the patient; based on the particular conditions of the patient’s tibia; etc.), not an unexpected result. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured the tibial prosthesis of Tuke et al. ‘362 wherein “and the lateral edge radius larger than the anterior-lateral corner radius by at least 42%” and “wherein the lateral edge radius is larger than the anterior- lateral corner radius by up to 142%”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

9.	Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuke et al. (US 5,219,362 A; cited in Applicant’s IDS).
The following side-to side pair of annotated Figures 4 is provided to illustrate the claimed subject matter. The left-side annotated Figure 4 was recently reproduced using both a protractor and a compass, therefore showing radii and arc centers that are not arbitrarily drawn.

    PNG
    media_image1.png
    450
    1331
    media_image1.png
    Greyscale

As shown in the annotated Figures 4, Tuke et al. ‘362 teach wherein the lateral edge comprises a lateral edge arc defining a lateral edge radius, the posterior- lateral corner comprises a posterior-lateral corner arc defining a posterior-lateral corner radius, and the lateral edge radius larger than the posterior-lateral corner radius.
Regarding claim 5 and claim 6, Tuke et al. ‘362 discloses the invention as claimed, except for particularly disclosing “and the lateral edge radius larger than the posterior-lateral corner radius by at least 198%” and “wherein the lateral edge radius is larger than the posterior-lateral corner radius by up to 324%”.
Looking to Applicants’ specification, there is no criticality in the particular use of “and the lateral edge radius larger than the posterior-lateral corner radius by at least 198%” and 
Said radii are considered an optimum or working range discovered by routine experimentation (e.g., based on the age of the patient; based on the particular conditions of the patient’s tibia; etc.), not an unexpected result. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured the tibial prosthesis of Tuke et al. ‘362 wherein “and the lateral edge radius larger than the posterior-lateral corner radius by at least 198%” and “wherein the lateral edge radius is larger than the posterior-lateral corner radius by up to 324%”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

10.	Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuke et al. (US 5,219,362 A; cited in Applicant’s IDS).
The following side-to side pair of annotated Figures 4 is provided to illustrate the claimed subject matter. The left-side annotated Figure 4 was recently reproduced using both a protractor and a compass, therefore showing radii and arc centers that are not arbitrarily drawn.

    PNG
    media_image1.png
    450
    1331
    media_image1.png
    Greyscale

As shown in the annotated Figures 4, Tuke et al. ‘362 teach wherein the medial edge comprises a medial edge arc defining a medial edge radius, the anterior-medial corner comprises an anterior-medial corner arc defining an anterior- medial corner radius, and the medial edge radius larger than the anterior-medial corner radius and wherein the medial edge comprises a medial edge arc defining a medial edge radius, the posterior-medial corner comprises a posterior-medial corner arc defining a posterior-medial corner radius, and the medial edge radius larger than the posterior-medial corner radius.
Regarding claim 7 and claim 8, Tuke et al. ‘362 discloses the invention as claimed, except for particularly disclosing “and the medial edge radius larger than the anterior-medial corner radius by up to 74%” and “and the medial edge radius larger than the posterior-medial corner radius by up to 61%”.
Looking to Applicants’ specification, there is no criticality in the particular use of “and the medial edge radius larger than the anterior-medial corner radius by up to 74%” and “and the medial edge radius larger than the posterior-medial corner radius by up to 61%”. The Applicants have not disclosed said ranges (e.g., percentages) as providing an advantage; used for a particular purpose; or solving a stated problem.

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured the tibial prosthesis of Tuke et al. ‘362 wherein “and the medial edge radius larger than the anterior-medial corner radius by up to 74%” and “and the medial edge radius larger than the posterior-medial corner radius by up to 61%”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

11.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuke et al. (US 5,219,362 A; cited in Applicant’s IDS), as applied to claim 15 above, and further in view of Bojarski et al. (US PG Pub No. 2011/0087332 A1; cited in Applicant’s IDS).
Tuke et al. ‘362 discloses the invention as claimed, except for particularly disclosing wherein the tibial baseplate is sized and shaped to cover between about 60% and about 90% of a resected proximal surface of a tibia to create a buffer zone on all sides between a perimeter of a surface of the tibia and the peripheral wall. However, this is already known in the art. For example, Bojarski et al. ‘332 teaches a tibial baseplate sized and shaped to cover between about 60% and about 90% of a resected proximal surface of a tibia in order to minimize Bojarski et al. ‘332, with the invention of Tuke et al. ‘362, in order to minimize overhang from the patient's bone.

12.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuke et al. (US 5,219,362 A; cited in Applicant’s IDS), as applied to claim 18 above, and further in view of Bojarski et al. (US PG Pub No. 2011/0087332 A1; cited in Applicant’s IDS).
Tuke et al. ‘362 discloses the invention as claimed, including wherein the anteroposterior axis is aligned with a home axis when the tibial prosthesis is mounted to a tibia, except for particularly disclosing the home axis defined as a line extending from a posterior point at a geometric center of an attachment area between a posterior cruciate ligament and the tibia, to an anterior point disposed on an anterior tubercle of the tibia, tPRELIMINARY AMENDMENTPage 7ttttFiling Date: October 8, 2019tthe tubercle having a tubercle width, the anterior point disposed on the tubercle at a location medially spaced from a midpoint of the tubercle by an amount equal to W/6. However, this is already known in the art. For example, Bojarski et al. ‘332 teaches (Figures 22A; 22B; 113A; 143C; 144C; 145B; 145C; 152; 161A; 161B) a tibial prosthesis wherein the anteroposterior axis is aligned with a home axis when the tibial prosthesis is mounted to a tibia, the home axis defined as a line extending from a posterior point at a geometric center of an attachment area between a posterior cruciate ligament and the tibia, to an anterior point disposed on an anterior tubercle of the tibia, tPRELIMINARY AMENDMENTPage 7ttttFiling Date: October 8, 2019tthe tubercle having a tubercle width, the anterior point disposed on the tubercle at a location Bojarski et al. ‘332, with the invention of Tuke et al. ‘362, in order to ensure proper tibial implant rotational alignment.

Allowable Subject Matter
13.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774